Title: To James Madison from Waller Taylor, 5 December 1816
From: Taylor, Waller
To: Madison, James



Sir,
Washington December 5th. 1816

The Convention which framed the Constitution for the new State of Indiana directed their President to send three Copies to this place; one to yourself, another to the President of the Senate, and the third to the Speaker of the House of Representatives.  It has happened, either from the remissness of the President of the Convention in not sending them, or from their having miscarried if sent by the Mail, that neither the President of the Senate, nor the Speaker of the House of Representatives, have received the Copies which were intended for them.  If, Sir, the Copy intended for you has been received, you will greatly oblige me if you would let me have it for a few days, to obviate the difficulty which exists in the Senate of formally recognizing the State of Indiana as an integral part of the American Union.  It is probable that a few days will put the question at rest, inasmuch as there are two unofficial Copies of the Constitution before Congress, but if one could be obtained in an official shape, it would at once quiet the Scruples which seems to be felt by some Gentlemen, in acting on a Subject of notoriety, who are not satisfied with any other Kind of Evidence than that which would be admitted in a Court of law.  You will be pleased to excuse the trouble I give you.  The disagreeable situation in which my Colleague and myself are placed will I trust be a satisfactory apology.  I have the Honor to be with great Respect, Sir, your obt. Sert.

Waller Taylor

